Merwin, J.
This action is brought to recover the amount of certain past-due coupons taken from bonds issued by the defendant, the town of Taylor, under the provisions of chapter 907, Laws 1869, as amended by chapter 789, Laws 1870, in aid of the Utica, Chenango & Cortland Railroad Company. The questions presented in this case are the same as those presented in the case of Stanton v. Same Defendant, 19 N. Y. Supp. 43, (decided at this term,) and are sufficiently discussed in the opinion in that case, in connection with the opinion in the case of Beattys v. Town of Solon, Id. 37, (also decided at this term.) The same order should be made here as in the Stanton Case.
All concur.